Citation Nr: 0430789	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, variously diagnosed, including left hemidiaphragm 
paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the US Air Force (USAF) 
from April 1968 to May 1974.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in January 2002 which 
stemmed from the veteran's original claim filed in May 2001.  


FINDINGS OF FACT

1.  The veteran's service medical records are completely 
silent for any identifiable underlying chronic respiratory 
disability, however diagnosed, including left hemidiaphragm 
paralysis, on objective examination or by chest x-ray in 
service or on physical examination for separation from active 
duty.

2.  Competent medical evidence fails to demonstrate an 
etiological link or nexus between the veteran's current 
chronic respiratory disability, variously diagnosed, 
including left hemidiaphragm paralysis, as first demonstrated 
many years postservice and any incident of active duty.


CONCLUSION OF LAW

A chronic respiratory disability, however diagnosed, 
including left hemidiaphragm paralysis was not incurred in or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(b)(d). (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran's service personnel records  primarily show that 
his military occupational specialty was in supply and 
inventory management.   
The veteran's service entrance physical examination report 
was silent for any respiratory disability.  A clinical 
evaluation of the respiratory system, including the lungs was 
normal.  The service medical records, including multiple 
reports of physical examinations were silent for a 
respiratory disability, however diagnosed.  Chest x-rays were 
negative.  

The isolated upper respiratory infections in service were no 
more than acute and transitory in nature.  In June 1972, the 
veteran was seen for right lateral chest pain associated with 
an injury while playing baseball.  An objective examination 
showed his lungs were clear to percussion and auscultation.  
Some tenderness in the chest area was noted.  Impression was 
bruised ribs.  A May 1973 physical examination report and 
chest x-ray were silent for any respiratory disorder.  A 
clinical evaluation of the reparatory system, including the 
lungs was normal.  

A February 1974 physical examination report, for separation 
from active duty, was silent for a respiratory disorder.  A 
clinical evaluation of the respiratory system, including the 
lungs was normal.  A chest x-ray was normal.  He specifically 
denied having any type of upper or lower respiratory 
problems, including shortness of breath, and pain or pressure 
in the chest. 

Pertinent postservive VA and Social Security Administration 
(SSA) disability medical evidence of record dates from 
approximately mid 1997 through mid 2003.  They essentially 
refer to treatment for respiratory/pulmonary complaints, 
variously diagnosed, including severe restrictive defect with 
hypoxemia and compensated respiratory acidosis, paralyzed 
left hemidiaphragm, hypoventilation, obstructive sleep apnea, 
and chronic pulmonary insufficiency/chronic obstructive 
pulmonary disease.  The veteran's claimed reported history 
included left hemidiaphragm paralysis as complication of 
traumatic injury after he was ejected from an aircraft in 
1973.  The pulmonary clinic noted the veteran's respiratory 
complaints, including left hemidiaphragm paralysis were of 
unclear/unknown etiology.  

Of record is a February 2002 statement from the veteran's 
treating VA pulmonary specialist.  He noted following the 
veteran for respiratory problems, including a paralyzed left 
hemidiaphragm.  The physician stated that to the best of his 
knowledge, the veteran's respiratory problems stemmed from 
blunt force chest trauma in active service.  The examiner 
noted that the injury probably resulted in the paralysis of 
the veteran's left hemidiaphragm through a phrenic nerve 
injury.  It was noted that the veteran had no recollection of 
any other injury that would explain such finding and 
radiographic imaging of his thorax and mediastinum reveal no 
anatomical abnormality that would explain the veteran's 
respiratory distress.  

A July 2003 VA pulmonary examination report shows that the 
medical examiner reviewed the veteran's claims file.  
Following examination of the veteran and review of the claims 
file the examiner opined that he truly doubted that the 
veteran's sports related injury to his right side was the 
cause of the left diaphragmatic hemiparesis.  It was noted 
that the veteran was able to engage in active sports 
following the injury as well as the physical conditioning 
required in the military.  It was noted that most phrenic 
nerve problems are associated with injuries, surgical and 
traumatic.  It was indicated that the veteran had no other 
reported history of injury.  The examiner further opined that 
it is less likely than not that the injury while in the 
service was the primary etiology of left diaphragmatic 
hemiparesis.  It was noted that the veteran's morbid obesity 
and severe airway obstruction are more likely than not the 
major cause of his dyspnea.  It was noted that the veteran's 
diaphragmatic paralysis is less likely than not service 
related.

The record contains a February 2004 medical opinion from a VA 
specialist in pulmonary pathology based upon a review of the 
veteran's claims file.  It was noted as medical history that 
in 1972, the veteran had a sports related injury in the 
military.  His service medical records did not demonstrate an 
elevated hemidiaphragm at that time.  His separation physical 
examination included a chest x-ray and the report was read as 
normal and did not show an elevated hemidiaphragm.  Following 
additional review of the claims file the medical specialist 
opined that the fact that the veteran's physical examination 
for separation from active duty included a normal chest x-ray 
study made it much less likely than not that the sports 
injury of 1972 was responsible for the left side elevated 
hemidiaphragm.  It was noted that an elevated hemidiaphragm 
can cause respiratory symptoms especially when viewed in 
conjunction with other underlying lung diseases outlined in 
the record.  




Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110 (West 2002).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to establish 
service connection.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, alternatively, either or both of the second 
and third elements can be satisfied under 38 C.F.R. § 
3.303(b), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 65 (1995) (citing Savage v. Gober, 10 
Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran did not have any combat service. Therefore 
consideration of U.S.C.A.  § 1154(b) and the holding in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) is not 
applicable.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2001, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issue of entitlement to 
service connection for a chronic respiratory disability, 
variously diagnosed, including left hemidiaphragm paralysis 
on appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Id.  Additional medical evidence was received including 
several VA medical opinions.  The RO confirmed and continued 
the denial of the veteran's claim.  The case was forwarded to 
the Board for appellate review.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given prior to 
the initial RO adjudication of the claim in January 2002.  
The content of the notice fully complied with the 
requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and  to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim of 
entitlement to service connection for a chronic respiratory 
disability, variously diagnosed, including left hemidiaphragm 
paralysis.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The 
record contains competent medical evidence upon which to base 
an appellate decision.  In this case, VCAA notice has been 
fully satisfied.


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes 
medical opinions dated in July 2003 and February 2004 from VA 
specialists in pulmonary pathology, based on a review of the 
veteran's claims file and recent examination.  

The veteran claims/argues, in substance, that his current 
respiratory disability, variously diagnosed, including left 
hemidiaphragm paralysis stems from blunt force trauma in 
active duty.

The veteran's service medical records are completely silent 
for any identifiable underlying chronic respiratory 
disability, however diagnosed, including left hemidiaphragm 
paralysis, on objective examination or by chest x-ray.  They 
do reflect treatment in June 1972 for bruised ribs on the 
right side associated with an injury while playing baseball.  
A chest examination at that time was normal except for sore 
rib symptoms.  A May 1973 physical examination report with 
chest x-ray was silent for any respiratory disorder, however 
diagnosed.  A February 1974 physical examination report, for 
separation from active duty, showed a normal clinical 
evaluation of the respiratory system, including the lungs.  A 
chest x-ray study was normal and specifically without 
evidence of an elevated left hemidiaphragm.  Also, the 
veteran denied having any pertinent respiratory and/or chest 
symptoms at separation from the service.  

The post service medical evidence first showing the presence 
of chronic respiratory disability, variously diagnosed, dates 
from many years following separation from active duty.  
Included in the evidence is a statement from the veteran's 
treating VA pulmonary medical specialist.  He essentially 
noted that based on the veteran's history of blunt force 
trauma in the military service that such type of injury 
probably resulted in the paralysis of his left hemidiaphragm 
through a phrenic nerve injury.  There was no mention that 
the VA physician reviewed the veteran's claims file.  Also, 
the record shows that the veteran's claimed reported history 
included sustaining traumatic injury in service after he was 
ejected from an aircraft in 1973.  

Significantly, the record also contains medical opinions 
dated in July 2003 and February 2004 from VA specialists in 
pulmonary pathology that were based on a review of the 
veteran' s claims file and recent pulmonary examination.  
Both VA medical specialists essentially opined that there was 
no etiologic link or nexus between the veteran's current 
respiratory disorder, variously diagnosed, including left 
hemidiaphragm paralysis and any incident of active duty, 
especially in view of the normal objective and chest x-ray 
findings noted on separation examination.  It was noted that 
a review of the pertinent service medical records showed only 
a complaint of bruised ribs on the right side as opposed to 
the left side.  No pertinent respiratory pathology was noted 
at that time or subsequently in service including a February 
1974 normal physical examination report and chest x-ray for 
separation from active service.  Moreover, the Board notes 
that the veteran's service medical and personnel records fail 
to support any claim that he was injured as a result of 
ejecting from an aircraft.  His MOS was in supply/inventory 
management.  He had nothing to do with flying aircraft or 
aircraft maintenance.

The competent medical evidence fails to demonstrate an 
etiological link or nexus between the veteran's current 
chronic respiratory disability, variously diagnosed, 
including left hemidiaphragm paralysis, as first demonstrated 
many years postservice and any incident of active duty.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board may favor one opinion over another, 
providing that it give adequate reasons or bases for doing 
so.  Kessel v. West, 13 Vet. App. 9, 21 (1999); Evans v. West 
12 Vet. App. 9, 30 (1998); Boggs v. West, 11 Vet. App. 334, 
344 (1998).

Also, the CAVC has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and a medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

With respect to the medical records or opinions on file 
referring to a history of the onset of a back disability in 
service, the Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In weighing the respective medical opinions, the VA medical 
opinions in July 2003 and February 2004 display a greater 
degree of certainty and reflect a full review of all evidence 
of record.  In contrast, the February 2002 opinion from the 
veteran's treating VA doctor was not based on a review of the 
veteran's claims file, including the service medical records, 
available at the time he rendered his opinion.  The Board 
points out that the veteran's history of suffering traumatic 
injury following ejection from an aircraft is 
unsubstantiated.  

Importantly, the Board points out that equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  The probative and relevant evidence of record forms a 
medical consensus that an identifiable chronic respiratory 
disability, variously diagnosed, including left hemidiaphragm 
paralysis, was not shown in active service or first 
manifested until many years following separation from active 
duty.  The minor right sided sore ribs injury in service was 
not more than an acute and transitory event without evidence 
of associated identifiable chronic respiratory disability, 
variously diagnosed, including left hemidiaphragm paralysis 
objectively demonstrated on physical examination for service 
separation, including chest x-ray.  The veteran does not have 
an identifiable chronic respiratory disability, variously 
diagnosed, including left hemidiaphragm paralysis, that is 
linked to active service, on any basis. 

In this regard, the Board reiterates that the veteran has not 
submitted any contradictory medical opinion based on a review 
of the pertinent medical record.  

The Board further acknowledges the statements offered by the 
veteran regarding the etiology of his respiratory disability.  
However, as a layperson, lacking in medical training and 
expertise, such individual is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Moray v. Brown, 5Vet. App. 211 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a chronic respiratory disability, 
variously diagnosed, including left hemidiaphragm paralysis, 
is not warranted, since there is no competent and probative 
evidence of a relationship between the current chronic 
respiratory disability, as first manifested many years 
postservice and active service, on any basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a chronic 
respiratory disability, variously diagnosed, including left 
hemidiaphragm paralysis.  The claim is therefore denied. 


ORDER

Entitlement to service connection for a chronic respiratory 
disability, variously diagnosed, including left hemidiaphragm 
paralysis, is denied.   




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



